Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 1 of 31 Page ID #:22493
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 2 of 31 Page ID #:22494
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 3 of 31 Page ID #:22495
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 4 of 31 Page ID #:22496
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 5 of 31 Page ID #:22497
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 6 of 31 Page ID #:22498
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 7 of 31 Page ID #:22499
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 8 of 31 Page ID #:22500
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 9 of 31 Page ID #:22501
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 10 of 31 Page ID
                                #:22502
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 11 of 31 Page ID
                                #:22503
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 12 of 31 Page ID
                                #:22504
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 13 of 31 Page ID
                                #:22505
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 14 of 31 Page ID
                                #:22506
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 15 of 31 Page ID
                                #:22507
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 16 of 31 Page ID
                                #:22508
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 17 of 31 Page ID
                                #:22509
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 18 of 31 Page ID
                                #:22510
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 19 of 31 Page ID
                                #:22511
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 20 of 31 Page ID
                                #:22512
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 21 of 31 Page ID
                                #:22513
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 22 of 31 Page ID
                                #:22514
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 23 of 31 Page ID
                                #:22515
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 24 of 31 Page ID
                                #:22516
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 25 of 31 Page ID
                                #:22517
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 26 of 31 Page ID
                                #:22518
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 27 of 31 Page ID
                                #:22519
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 28 of 31 Page ID
                                #:22520
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 29 of 31 Page ID
                                #:22521
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 30 of 31 Page ID
                                #:22522
Case 2:20-cv-02299-CAS-SK Document 496 Filed 04/12/21 Page 31 of 31 Page ID
                                #:22523
